Exhibit 10.39

ENTREPRENEUR GROWTH CAPITAL
505 PARK AVENUE, NEW YORK, NY 10022
 
 
February 11, 2008
 
Able Energy, Inc.
198 Green Pond Road
Rockaway, NJ 07866


Ladies and Gentlemen:
 
We refer you to that certain Loan and Security Agreement between ABLE ENERGY,
INC., ABLE OIL COMPANY, ABLE ENERGY NEW YORK, INC., ABLE ENERGY TERMINAL, LLC,
and ABLE PROPANE, LLC (collectively referred to as "Borrower") and ENTREPRENEUR
GROWTH CAPITAL, LLC ("EGC") dated May 13, 2005 (the "Loan Agreement").
Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Loan Agreement.
 
Borrower requests that EGC make an advance to the Borrower in excess of its
borrowing availability under the Loan Agreement in the amount of $250,000.00
(the "Overadvance") and EGC is amenable to making the Overadvance available to
Borrower under the following terms and conditions:

 

  1. Upon execution of this letter agreement, EGC shall make one or more
advances to Borrower in the aggregate amount of $250,000.00, which amount shall
become part of the Obligations.         2 
The Overadvance will be identified on EGC' books as a separate loan and Interest
on the Overadvance shall be charged at the Accounts Interest Rate specified in
Section 3.1 of the Loan Agreement. The interest associated with this Overadvance
shall be in addition to the Minimum Monthly Interest Charge and shall not be
considered when determining if the Minimum Monthly Interest Charge is
applicable.
        3.
Borrower agrees to repay the Overadvance, and hereby authorizes EGC to reduce
the Overadvance by applying $10,000.00 per business day from Borrower's
availability under the Loan Agreement. The daily repayment of the Overadvance
shall commence February 12, 2008 and shall continue each business day thereafter
until the Overadvance is paid in full. In addition, the Overadvance shall be
reduced by the amount of proceeds received by EGC from the sale of Able
Melbourne, in inverse order of maturity. Notwithstanding the foregoing, the
outstanding amount of the Overadvance shall be immediately due and payable upon
(a) the occurrence and continuation of an Event of Default under the Loan
Agreement; or (b) termination of the Loan Agreement, whether by default,
acceleration or otherwise.

 

--------------------------------------------------------------------------------


 

  4.
Notwithstanding anything set forth to the contrary in the Loan Agreement,
Borrower shall pay EGC an accommodation fee for arranging the Overadvance as
follows: (a) a non-refundable fee in the amount of one percent (1.0%) of the
gross amount of the Overadvance (i.e., $2,500.00) fully earned and payable on
the day the Overadvance is extended.
        5.
In addition to the foregoing, Borrower agrees that EGC may charge an internal
transfer fee of $5.00 per transfer associated with the payments of the
Overadvance and Borrower shall also remit to EGC a $250.00 documentation fee in
consideration of EGC documenting this accommodation.

 
Borrower further agrees that EGC may transfer funds from Borrower's accounts
receivable account in payment of all obligations due under the Overadvance,
including but not limited to the: (a) the payments specified above, (b) the fees
specified herein, and (c) the interest and fees specified in the Loan Agreement
and herein.
 
Borrower acknowledges that (a) EGC's agreement to provide the Borrower with this
Overadvance shall not obligate EGC to make any other overadvances or any other
additional accommodations to or for the benefit of the Borrower, and (b)
additional overadvances, if any, requested by Borrower will be subject to
additional fees and charges. Moreover, any future overadvances will continue to
be discretionary and require, among other things, certain financial information
such as cash flows and uses, and repayment terms.
 
Except as hereby or heretofore amended or supplemented, the Loan Agreement shall
remain in full force and effect in accordance with its original terms and
conditions.
 
this space intentionally left blank
signature page follows
 
Page 2 of 3

--------------------------------------------------------------------------------


 
If the foregoing correctly sets forth your and our understanding, please execute
the enclosed copy of this letter in the spaces provided below and return such
executed copy to the undersigned as soon as possible. This letter amendment may
be executed in counterparts. Each counterpart shall be deemed an original but
all of which together shall constitute one and the same instrument An executed
facsimile of this letter amendment shall be deemed to be a valid and binding
agreement between the parties hereto.
 

  Very truly yours,       ENTREPRENEUR GROWTH CAPITAL    
 
By: /s/ Charles Bert
Name: Charles Bert
Title: Vice President
    CONSENTED AND AGREED TO
this   11   day of February 2008
      ABLE ENERGY, INC. ABLE ENERGY, INC. a Delaware Corporation a New Jersey
Corporaton     By: /s/ Gregory Frost By: /s/ Christopher Westad Name: Gregory
Frost Name: Christopher Westad Title: Chief Executive Officer Title: President  
      ABLE ENERGY NEW YORK, INC.   a New York Corporation       By: /s/
Christopher Westad   Name: Christopher Westad   Title: President           ABLE
PROPANE, LLC ABLE ENERGY TERMINAL, LLC a New Jersey limited liability company a
New Jersey limited liability company     By:      Able Energy, Inc. By:     
Able Energy, Inc. Its:      Sole Member Its:      Sole Member    
By: /s/ Christopher Westad
Name: Christopher Westad
Title: President
By: /s/ Christopher Westad
Name: Christopher Westad
Title: President

 
 
 
 
Page 3 of 3